Citation Nr: 1603084	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  14-16 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus, to include as secondary to alcohol abuse, or in the alterative, as secondary to service-connected PTSD.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sleep disorder, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected PTSD.

5.  Entitlement to service connection for alcohol abuse, to include as secondary to service-connected PTSD.  

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder other than PTSD, to include depression and/or mood disorder, (excluding adjustment disorder, personality disorder and disabilities manifested by nervousness and/or memory loss), and to include as secondary to service-connected PTSD.

7.  Entitlement to service connection for a psychiatric disorder other than PTSD, to include depression and/or mood disorder, (excluding adjustment disorder, personality disorder and disabilities manifested by nervousness and/or memory loss), and to include as secondary to service-connected PTSD.

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 

9.  Entitlement to service connection for bilateral hearing loss.  

10.  Entitlement to an initial evaluation in excess of 10 percent for chronic lumbar strain. 

11.  Entitlement to an initial evaluation in excess of 10 percent for right knee patellofemoral pain syndrome. 

12.  Entitlement to an initial evaluation in excess of 10 percent for left knee patellofemoral pain syndrome.

13.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for traumatic brain injury. 

14.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by memory loss and/or nervousness, and/or diagnosed as adjustment disorder and/or personality, disorder, to include as secondary to service-connected PTSD. 



REPRESENTATION

Veteran represented by:	Shannon K. Holstein, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service April 2004 to November 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2012, May 2013, June 2013 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The August 2012 rating decision, in pertinent part, granted service connection for bilateral knee and back disabilities, denied entitlement to service connection for tinnitus, and denied claims reopen entitlement to service connection for adjustment disorder and a sleep disorder, claimed as a mood and sleep disorder.  The May 2013 rating decision granted service connection for PTSD and assigned an evaluation of 30 percent effective April 30, 2012.  The June 2013 rating decision, in pertinent part, denied entitlement to service connection for a traumatic brain injury, alcohol abuse, depression, a disability manifested by nervousness, and a disability manifested by memory loss, and also denied entitlement to a TDIU.  The June 2013 rating decision also implicitly reopened entitlement to service connection for adjustment and sleep disorder, claimed mood and sleep disorder, but denied such on the merits.  Finally, the July 2014 rating decision denied entitlement to service connection for bilateral hearing loss.  

The record discloses that the Veteran is service-connected for PTSD but has also filed and appealed claims for service connection for psychiatric disabilities other than PTSD, to include depression, mood disorder, adjustment disorder, personality disorder, a disability manifested by nervousness and a disability manifested by memory loss.  Thus, the Board finds that it is appropriate to characterize the claim for a psychiatric disability other than PTSD broadly.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Significantly, RO considered and denied service connection for adjustment disorder, claimed as mood disorder in a March 2010 rating decision.  In this regard, the March 2010 rating decision considered the claim broadly as such addressed any mental diagnosis, thus issues of service connection for depression, , personality disorder, a disability manifested by nervousness and a disability manifested by memory loss are part and parcel of the claim for a psychiatric disability other than PTSD.  

However, in broadly interpreting a claim for psychiatric disability, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  In this case, the Board is broadening the scope of the claim because the present claim turns upon essentially the same history, factual bases, and claimed symptomatology as were considered in the final March 2010 rating decision - that the Veteran experiences a chronic acquired psychiatric disorder as a result of his active service.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  As such, the threshold question of whether new and material evidence has been received must be addressed.  It is also noted that in light of the Board's decision to reopen the claim in the decision below, there is no discernable prejudice to the Veteran.  However, as the Veteran's representative has specifically withdrawn the claim of entitlement to service connection for a disability manifested by memory loss, for adjustment disorder, for a personality disorder, and for a disability manifested by nervousness, such claims are withdrawn in the decision below and excluded from further consideration as a basis for service connection and with the acknowledgement that any such symptoms that may be attributable to a service-connected disability, are considered as part and parcel of such.  See Mittleider v. West, 11 Vet. App. 181 (1998) (regulations require that when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a non service-connected disorder, VA must consider all of the symptoms in the adjudication of the claim).

Following the May 2014 issuance of statements of the case and supplemental statements of the case for the matters on appeal, additional evidence was associated with the claims.  The Board notes that 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran or his or her representative submits evidence to the AOJ or the Board with or after submission of a substantive appeal.  This provision is applicable to cases where the substantive appeal was filed on or after February 2, 2013, as is the case here.  38 U.S.C.A. § 7105(e) (West 2014); see VA Fast Letter 14-02 (May 2, 2014).  Currently, VA does not interpret section 7105(e) as extending to evidence that was not submitted by the Veteran, such as evidence gathered by VA pursuant to the duty to assist.  Therefore, if evidence was developed by VA, the Board will not assume that the Veteran has knowingly and voluntarily waived AOJ consideration of such evidence.  A July 2014 VA audiological examination, which did not address tinnitus, was developed by VA and associated with the record.  However, such is not pertinent to the matters on appeal.  Additionally, in October 2014, the Veteran's representative submitted additional evidence and waived AOJ consideration thereof.  

The issues of entitlement to an initial evaluation in excess of 30 percent for PTSD, entitlement to service connection for tinnitus, entitlement to service connection for a sleep disorder, entitlement to service connection for alcohol abuse, entitlement to service connection for a psychiatric disorder other than PTSD, to include depression and/or mood disorder, (excluding adjustment disorder, personality disorder and disabilities manifested by nervousness and/or memory loss), entitlement to a TIDU and entitlement to service connection for bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In October 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that withdrawal of his appeal for entitlement to an evaluation in excess of 10 percent for chronic lumbar strain, is requested.

2.  In October 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that withdrawal of his appeal for entitlement to an evaluation in excess of 10 percent for right knee patellofemoral pain syndrome, is requested.

3.  In October 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that withdrawal of his appeal for entitlement to an evaluation in excess of 10 percent for left knee patellofemoral pain syndrome, is requested.

4.  In October 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that withdrawal of his appeal as to whether new and material evidence has been received to reopen a claim for service connection for traumatic brain injury, is requested.

5.  In October 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that withdrawal of his appeal as to whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by memory loss and/or nervousness, and/or diagnosed as adjustment disorder and/or personality, disorder, to include as secondary to service-connected PTSD, is requested.

6.  A March 2010 rating decision denied entitlement to service connection for adjustment disorder, claimed as mood disorder, and the Veteran did not appeal that decision in a timely manner, and no new and material evidence was received within the appeal period.

7.  Evidence received since the final March 2010 rating decision is new, relates to an unsubstantiated issue necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a psychiatric disorder other than PTSD, to include depression and/or mood disorder, (excluding adjustment disorder, personality disorder and disabilities manifested by nervousness and/or memory loss).

8.  A March 2010 rating decision denied entitlement to service connection for a sleep disorder and the Veteran did not appeal that decision in a timely manner, and no new and material evidence was received within the appeal period.

9.  Evidence received since the final March 2010 rating decision is new, relates to an unsubstantiated matter necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a sleep disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an evaluation in excess of 10 percent for chronic lumbar strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal for entitlement to an evaluation in excess of 10 percent for right knee patellofemoral pain syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal for entitlement to an evaluation in excess of 10 percent for left knee patellofemoral pain syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of the appeal as to whether new and material evidence has been received to reopen a claim for entitlement to service connection for traumatic brain injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

5.  The criteria for withdrawal of the appeal as to whether new and material evidence has been received to reopen a claim for entitlement to service connection for a disability manifested by memory loss and/or nervousness, and/or diagnosed as adjustment disorder and/or personality, disorder, to include as secondary to service-connected PTSD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

6.  The March 2010 rating decision, which denied entitlement to service connection for adjustment disorder, claimed as mood disorder, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

7.  New and material evidence sufficient to reopen the previously denied claim of service connection for a psychiatric disorder other than PTSD, to include depression and/or mood disorder, (excluding adjustment disorder, personality disorder and disabilities manifested by nervousness and/or memory loss), has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), 20.1105 (2014).

8.  The March 2010 rating decision, which denied entitlement to service connection for a sleep disorder, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

9.  New and material evidence sufficient to reopen the previously denied claim of service connection for a sleep disorder has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), 20.1105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 C.F.R. § 20.202 (2014).  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2014).

In October 2014, the Veteran's representative, in correspondence, and in conjunction with the Veteran, withdrew the appeal as to the issues of entitlement to an evaluation in excess of 10 percent for chronic lumbar strain, entitlement to an evaluation in excess of 10 percent for right knee patellofemoral pain syndrome, entitlement to an evaluation in excess of 10 percent for left knee patellofemoral pain syndrome, as to whether new and material evidence has been received to reopen a claim for entitlement to service connection for traumatic brain injury, and as to whether new and material evidence has been received to reopen a claim for service connection for a disability manifested by memory loss and/or nervousness, and/or diagnosed as adjustment disorder and/or personality, disorder, to include as secondary to service-connected PTSD.  As a result, there remain no allegations of error of fact or law for appellate consideration with regard to these issues.  Accordingly, they are therefore dismissed.

New and Material Evidence

The Veteran originally submitted an application for benefits in January 2010, which included a claim of service connection for mood swings and a sleep disorder.  In a March 2010 rating decision, the RO denied the claims.  The Veteran did not appeal the March 2010 rating decision with respect to these claims in a timely manner, and no new and material evidence was received within the appeal period.  In fact, no additional evidence was associated with the claims file until the Veteran filed additional claims in April 2012.  Thus, the March 2010 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In April 2012, the Veteran filed a claim, in pertinent part, to reopen the claims for service connection for adjustment disorder and a sleep disorder.  An August 2012 rating decision denied reopening the claims on the basis that new and material evidence had not been received.  The Veteran's appeal of this decision forms the basis of the present appeal.  The Board also recognizes service connection for psychiatric disabilities, other than PTSD, specifically depression, a disability manifested by nervousness, and a disability manifested by memory loss, were addressed a June 2013 rating decision.  The June 2013 rating decision also implicitly reopened entitlement to service connection for adjustment and sleep disorder but denied the claims on the merits.

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2014).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record at the time of the March 2010 rating decision included service treatment records, VA treatment records dated from January 2010 to March 2010; and an application for benefits.  The March 2010 rating decision denied the claims as the rating decision found the Veteran's service treatment records were negative for a mental condition and while VA treatment records noted complaints of adjustment disorder and sleep disorder, the evidence did not show that any condition was related to any event or injury during service.  

New evidence added to the record since the March 2010 rating decision, includes additional VA treatment records and August 2012, December 2012 and March 2013 VA PTSD examination reports and a February 2014 addendum opinion and additional statements from the Veteran.  VA treatment records reflect additional psychiatric diagnoses such as depressive disorder, not other specified (NOS), as provided in December 2012 and May 2013 VA treatment records.  In an October 2014 statement the Veteran also reported he was told that he snored and talked in his sleep by others during service.  The Board finds that this evidence is new because it was not previously before VA decision makers.  Additionally, since the March 2010 rating decision, the Veteran has been granted service connection for PTSD and he has claimed the psychiatric disabilities at issue with respect to reopening as secondary to PTSD.  Such is material because it provides a new basis of entitlement.  When the RO denied the claims in March 2010, the RO found there was no link between either disability and service.  Thus, the evidence relates to an unestablished fact necessary to substantiate each claim, and it raises a reasonable possibility of substantiating the claims.  This finding is consistent with Shade because, when considered with the other evidence of record, the new evidence triggers VA's duty to assist the Veteran with the scheduling of VA examinations under 38 C.F.R. § 3.159(c)(4) for the claims.  Accordingly, the claims to reopen claims for service connection for a psychiatric disorder other than PTSD, to include depression and/or mood disorder, (excluding adjustment disorder, personality disorder and disabilities manifested by nervousness and/or memory loss), and to include as secondary to service-connected PTSD, and entitlement to service connection for sleep disorder, to include as secondary to service-connected PTSD, are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claims are addressed further in the remand section.


ORDER

New and material evidence having been received, the claim to reopen the claim for entitlement to service connection for a psychiatric disorder other than PTSD, to include depression and/or mood disorder, (excluding adjustment disorder, personality disorder and disabilities manifested by nervousness and/or memory loss), and to include as secondary to service-connected PTSD, is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim to reopen a claim for entitlement to service connection for a sleep disorder, to include as secondary to service-connected PTSD, is reopened, and to that extent only, the appeal is granted.

The appeal for entitlement to an evaluation in excess of 10 percent for chronic lumbar strain is dismissed.

The appeal for entitlement to an evaluation in excess of 10 percent for right knee patellofemoral pain syndrome is dismissed.

The appeal for entitlement to an evaluation in excess of 10 percent for left knee patellofemoral pain syndrome is dismissed.

The appeal as to whether new and material evidence has been received to reopen a claim for entitlement to service connection for traumatic brain injury is dismissed.

The appeal as to whether new and material evidence has been received to reopen a claim for service connection for a disability manifested by memory loss and/or nervousness, and/or diagnosed as adjustment disorder and/or personality, disorder, to include as secondary to service-connected PTSD, is dismissed.


REMAND

A review of the record reveals the Veteran's representative submitted a September 2014 notice of disagreement as to the July 2014 rating decision which denied entitlement to service connection for bilateral hearing loss.  The record before the Board does not reflect that a statement of the case has been issued.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, on remand a statement of the case should be issued for entitlement to service connection for bilateral hearing loss.

The Veteran's most recent VA PTSD examination was conducted in March 2013.  The VA examiner noted diagnoses of alcohol dependence, mood disorder, NOS, personality disorder, NOS, and PTSD, and found that it was possible to differentiate symptoms for each diagnosis.  A February 2014 addendum opinion stated the Veteran's mood disorder was related to his severe alcohol dependence and there was no evidence that the Veteran engaged in episodic alcohol abuse primarily as a means of coping with his infrequent PTSD symptoms.  The February 2014 VA opinion stated the Veteran's drinking pattern spanned a wide variety of situational contexts and it had not been specifically tied to the occurrence of PTSD symptoms and that although the Veteran's alcohol dependence progressed, and got worse after his military service, alcoholism was, by its very nature, a progressive condition.  The February 2014 VA opinion further stated that at the time of the rating examination, the Veteran's PTSD was not severe enough to aggravate his alcohol dependence and his alcohol dependence was in early full remission at the time of the rating examination performed in March 2013.  Thus the February 2014 VA examiner stated, at the time of the last rating examination, the Veteran's Alcohol Dependence was not secondary to or aggravated by his PTSD.

However, the March 2013 PTSD examination report and February 2014 addendum opinion do not address the diagnoses of depressive disorder, NOS, as noted in December 2012 and May 2013 VA treatment records.  Additionally, in October 2014, the Veteran's representative submitted a medical article which stated in part, traumatic events and increased alcohol consumption are clearly related but alcohol use typically increases following the trauma rather than during the trauma.  This contention was not addressed by the VA examiner.  Thus, as there is additional pertinent evidence, another examination is warranted for the claims of entitlement to an increased rating for PTSD, entitlement to service connection for alcohol abuse and entitlement to service connection for a psychiatric disorder, other than PTSD, to include depression and/or mood disorder, (excluding adjustment disorder, personality disorder and disabilities manifested by nervousness and/or memory loss).  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has yet to be afforded a VA examination for his claim for entitlement to service connection for a sleep disorder, but in an October 2014 statement, the Veteran reported he was told during service that he snored and talked in his sleep, indicating that a disability may have existed during service.  August 2012 and December 2012 VA PTSD examination reports diagnosed a sleep disorder.  An April 2012 VA treatment record noted medication was prescribed for a sleep disturbance.  Thus, as there is at least an indication of a current disability and of a link between a current disability and the Veteran's active service, the Board finds that a VA examination is warranted on remand.  See McLendon, 20 Vet. App. at 81.

The Veteran's claim of entitlement to a TDIU is subject to the ratings for any assigned service-connected disabilities.  The Board finds that the Veteran's claim for a TDIU is inextricably intertwined with the claim for an initial disability rating greater than 10 percent for the PTSD remanded herein and may only be considered when the development is completed on the PTSD claim.  Accordingly, they must be considered together, and thus a decision by the Board on the Veteran's claim of entitlement to a TDIU would at this point be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Likewise, the Veteran's claim for entitlement to service connection for tinnitus, to include as secondary to alcohol abuse, or in the alterative, as secondary to service-connected PTSD, is inextricably intertwined with the claim for entitlement to service connection for alcohol abuse, remanded above, as a February 2014 VA medical opinion noted in part, that alcohol abuse was known to cause tinnitus. 

Finally, updated VA treatment records should be obtained in light of the remand.  The most recent VA treatment records associated with the claims file, from the VA Black Hills Health Care System, are dated in May 2014.  Thus, on remand all VA treatment records should be obtained, from the VA Black Hills Health Care System, to include any associated outpatient clinics, from May 2014 to the present, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case pursuant to the September 2014 notice of disagreement with the July 2014 rating decision which denied entitlement to service connection for bilateral hearing loss.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b) (2014).  Only if the Veteran completes an appeal with respect to this issue by the timely filing of a substantive appeal should such be certified to the Board for appellate consideration.

2.  Obtain updated VA treatment records for the Veteran from the VA Black Hills Health Care System, to include any associated outpatient clinics, from May 2014 to the present, and associate them with the claims file.  All attempts to obtain those records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, afford the Veteran a VA examination for the purpose of evaluating the nature and severity of his service-connected PTSD and the relationship, if any, between his PTSD and alcohol dependence, any psychiatric disorder other than PTSD, to include depression and/or mood disorder, and any diagnosed sleep disorder.  All necessary tests should be conducted. The complete record, to include a copy of this Remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.

a.  The examiner must comment on the frequency and the severity of the psychiatric symptomatology attributable to the Veteran's service-connected PTSD, to include any associated sleep impairment not attributable to a separately identifiable sleep disorder.  The VA examiner should expressly state which of the Veteran's psychiatric symptomatology are due to his service-connected PTSD, without regard to any non service-connected psychiatric disorders which may be diagnosed.  If the service-connected psychiatric disability manifestations cannot be clinically distinguished from manifestations of nonservice-connected psychiatric disability, such should be stated in the examination report, and all psychiatric findings should be considered in combination.

b.  For any psychiatric disorder other than PTSD, to include depression and/or mood disorder, (excluding adjustment disorder, personality disorder and disabilities manifested by nervousness and/or memory loss), and which are determined to be clinically distinguished from PTSD, the examiner asked to offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the identified psychiatric disorder was caused or otherwise related to active service.

If the above opinion is negative, the examiner must express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the identified psychiatric disability was caused or aggravated by service-connected PTSD.

c.  The examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's alcohol dependence is either proximately due to, or chronically aggravated by, the Veteran's PTSD.

The VA examiner should consider the medical articles received by VA in October 2014, one of which stated in part, traumatic events and increased alcohol consumption are clearly related but alcohol use typically increases following the trauma rather than during the trauma.

d.  For any separately identifiable sleep disorder (not a sleep impartment which is determined to be part and parcel of PTSD), the examiner asked to offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the identified sleep disorder was caused or otherwise related to active service.

If the above opinion is negative, the examiner must express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the identified sleep disability was caused or aggravated by service-connected PTSD.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

Aggravation is defined as a worsening of the underlying disability beyond its natural progression.

A complete rationale for all opinions expressed must be provided. 

4.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  After completing the above development, and any other development deemed necessary, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


